[Cite as Zanesville v. Rouse, 126 Ohio St. 3d 1227, 2010-Ohio-3754.]




          THE CITY OF ZANESVILLE, APPELLANT, v. ROUSE, APPELLEE.
      [Cite as Zanesville v. Rouse, 126 Ohio St. 3d 1227, 2010-Ohio-3754.]
Motion for reconsideration granted in part, judgment reinstating the judgment of
        the trial court vacated, and cause remanded to the court of appeals.
  (No. 2009-1282 — Submitted August 10, 2010 — Decided August 17, 2010.)
            APPEAL from the Court of Appeals for Muskingum County,
                           No. CT08-0035, 2009-Ohio-2689.
                          ON MOTION FOR RECONSIDERATION
                                 __________________
        {¶ 1} On May 26, 2010, the court reversed the judgment of the court of
appeals in this case and reinstated the judgment of the trial court. Zanesville v.
Rouse, 126 Ohio St. 3d 1, 2010-Ohio-2218, 929 N.E.2d 1044.
        {¶ 2} Appellee filed a motion for reconsideration, arguing in part that the
court of appeals did not consider several assignments of error raised by appellee.
        {¶ 3} The motion for reconsideration is granted to the following extent:
The portion of the court’s May 26, 2010 judgment reinstating the judgment of the
trial court is vacated, and the cause is remanded to the court of appeals for
consideration of appellee’s assignments of error held to be moot below.
        BROWN, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
        PFEIFER, J., dissents.
                                 __________________
        Scott T. Hillis, Zanesville Law Director, and Susan E. Small, Assistant
Law Director, for appellant.
        Elizabeth N. Gaba and David T. Spencer, for appellee.
                               ______________________